Ti-ie Chancellor.
The decree of distribution in this case provided for the payment of the costs of the answering defendants out of the proceeds of the sale, and they were taxed and paid accordingly. Motion is now made on behalf of the complainant to amend the decree by striking out that part of it by which those costs were allowed, and for an order requiring the defendants’ solicitor to *79repay the amount of those costs. The answers, apart from the formal clauses forbidden by the two hundred and fourteenth rule, for which no costs are taxed, were merely a formal submission, in a few lines, on the part of the defendants, of the subject of the suit, so far as their interests are concerned, to the decision of this court. They were merely a consent of record. The costs were properly allowed. The two defendants answered separately by the same solicitor. The answers were identically the same. The fact that they were the same, and-were put in by the same solicitor, was not, under the circumstances, a reason for refusing to give costs to both. The motion is denied, with costs.